Start, C. J.
On January 24, 1908, tbe plaintiff, an employee of tbe defendant lost a part of bis right band while operating an unguarded circular saw in defendant’s factory at St. Anthony Park. This action was brought by tbe plaintiff in the district court of tbe county of Hennepin to recover damages from tbe defendants for such injury, on tbe .ground that they were negligent in not guarding tbe saw. Two primary questions of fact were submitted to tbe jury by tbe trial court, namely: Was it practicable to guard tbe saw? Was tbe plaintiff a volunteer, working outside tbe scope of his authority, in using tbe saw? Tbe defendant Davis at tbe close of tbe evidence moved tbe court for a directed verdict in bis favor, on the ground that there was no evidence wbicb would justify a finding by the jury in favor of tbe plaintiff on either question. Tbe motion was denied, cause submitted to tbe jury, and a verdict returned in favor of the plaintiff for tbe sum of $1,000. Tbe defendant Davis moved for judgment non obstante, which was denied, and judgment entered upon tbe verdict, from wbicb tbe defendant appealed.
The appeal presents only the questions of fact, whether there was any evidence fairly tending to show that it was practicable to guard the saw, and that in using it the plaintiff was in the line of bis duty, and not a mere volunteer. If the evidence failed as to either point, the defendant was entitled to a directed verdict; for the burden was upon the plaintiff to show that it was practicable to guard the saw, and also that be was acting in the line of his duty when he was injured by it.
An examination of the record discloses evidence fairly tending to show that it was practicable to guard the saw, and that the plaintiff *158was in the line of his duty in using it, and leads to the conclusion that the verdict is sustained by the evidence. It will serve no useful purpose to discuss the evidence.
Judgment affirmed.